        Case 1:19-cv-01329-JDP Document 15 Filed 07/08/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JEHU HAND,                                        Case No. 1:19-cv-01329-JDP
12                        Petitioner,                   ORDER GRANTING PETITIONER’S
                                                        MOTION FOR AN ORDER TO SHOW
13             v.                                       CAUSE
14    KATHLEEN HAWK SAWYER, et al.,                     ECF No. 14
15                        Respondents.                  ORDER TO SHOW CAUSE
16                                                      RESPONSE DUE WITHIN 30 DAYS
17

18            Petitioner Jehu Hand, a federal prisoner without counsel, seeks a writ of habeas corpus
19   under 28 U.S.C. § 2241. ECF No. 1. On March 16, 2020, we ordered respondents to respond to
20   the petition within 60 days of the date of service of that order. ECF No. 9. To date, respondents
21   have not filed a response to the petition. On June 16, 2020, petitioner moved this court to order
22   the respondents to show cause why they have not responded to the petition. ECF No. 14.
23   Respondents filed no opposition to this motion. Because the respondents have not responded to
24   the petition and the time for doing so has passed, we will grant petitioner’s motion. Accordingly,
25   respondents are ordered to show cause why they have not responded to the petition, and
26   furthermore are ordered to respond to the petition within 30 days of the date of service of this
27   order.
28
                                                        1
       Case 1:19-cv-01329-JDP Document 15 Filed 07/08/20 Page 2 of 2

 1
     IT IS SO ORDERED.
 2

 3
     Dated:     July 8, 2020
 4                                         UNITED STATES MAGISTRATE JUDGE
 5

 6   No. 206.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           2
